           Case 7:20-cv-09004-PMH Document 42 Filed 02/08/21 Page 1 of 5
                                                    Application for pre-motion conference granted. The
                                                    Court shall hold a telephonic conference on March 2,
                                                    2021 at 1:00 p.m. At the time of the scheduled
                                                    conference, all parties shall call: (888) 398-2342;
                                                    access code: 3456831.

George Latimer                                      As for the timing of disclosures required under the Plan
County Executive                                    for Certain § 1983 Cases Against Police Departments
                                                    ("the Plan"), as written, the stay referenced by the
Department of Law                                   County Defendants does not apply to deadlines apart
John M. Nonna                                       from those contained in Paragraph 3. The County
County Attorney                                     Defendants are directed to comply with their disclosure
                                                      January
                                                    and        25, 2020
                                                         mediation  obligations under the Plan.

VIA CM/ECF                                          The Clerk of the Court is respectfully directed to
                                                    terminate the motion sequence pending at Doc. 38.
Hon. Philip M. Halpern
United States District Judge                        SO ORDERED.
Southern District of New York
500 Pearl Street                                    _______________________
                                                      ______________
New York, NY 10007                                  Philip
                                                      ilip M
                                                           M. Halpern
                                                    United States District Judge
       Re: Letter Motion for:
                                             Dated: New
             (i) Pre-Motion Conference in Advance        York, New
                                                      of Filing    York12 Motion, or
                                                                a Rule
                                                    February 8, 2021
                 in the Alternative, Waiver of the Pre-Motion Conference Requirement; and
             (ii) Confirmation that the County Defendants’ Obligations to Participate in
                 Disclosures and/or Mediation Pursuant to the § 1983 Plan is Stayed
           Tarrant v. City of Mount Vernon, No. 20-cv-9004 (PMH) (S.D.N.Y.)
Your Honor,

         In accordance with Your Individual Practices in Civil Cases, revised September 2, 2020

(the “IP”), defendants County of Westchester (the “County”), Westchester County District

Attorney’s Office (the “DA’s Office”), District Attorney Anthony A. Scarpino, Jr.; Assistant

District Attorney John C. Thomas; Assistant District Attorney Patrick Marcarchuk; Assistant

District Attorney Elizabeth J. Knowlton; Assistant District Attorney Catalina Blanco Buitrago;

and Assistant District Attorney Maria I. Wager (collectively “County Defendants”) hereby move

by letter motion for:

         (i)        a pre-motion conference (“PMC”)—or, in the alternative, waiver of the PMC

                    requirement—in advance of filing a motion to dismiss the Second Amended




Michaelian Office Building
148 Martine Avenue, 6th Floor
White Plains, New York 10601     Telephone: 914-995-2660          Fax: 914- 995-3132
           Case 7:20-cv-09004-PMH Document 42 Filed 02/08/21 Page 2 of 5




                 Complaint (the “SAC”) of plaintiff Gordon Tarrant (“Plaintiff”) pursuant to

                 Rule 12(b) of the Federal Rules of Civil Procedure (“FRCP”); and

       (ii)      Confirmation that County Defendants’ Obligations to Participate in Disclosures

                 and/or Mediation Pursuant to The Plan for Certain § 1983 Cases Against Police

                 Departments in Westchester, Rockland, Putnam, Orange, Dutchess or Sullivan

                 Counties (the “§ 1983 Plan”) is Stayed.

PMC Relief

       Exchange-of-Letters Requirement: The parties have already complied with the applicable

exchange-of-letters requirement. See IP ¶ 4(C).

       Anticipated Rationale for County Defendants’ Proposed Motion to Dismiss: The County

Defendants’ anticipated rationale is exceedingly straightforward:

       x      The six individually named defendants, each of whom is or was a prosecutor in the

              DA’s Office, are immune from liability for the acts complained of the SAC. Compare

              SAC ¶ 67 (faulting an unidentified ADA for interviewing a police officer in the scope

              of prosecuting the underlying criminal matter), and SAC ¶¶ 69–70 (faulting

              unidentified ADA’s for offering plea deals), with Buckley v. Fitzsimmons, 509 U.S.

              259, 269 (1993) (“[A] state prosecutor ha[s] absolute immunity for the initiation and

              pursuit of a criminal prosecution . . . .” (citation omitted)); Dory v. Ryan, 25 F.3d 81,

              83 (2d Cir. 1994) (“[A]bsolute immunity protects a prosecutor from § 1983 liability for

              virtually all acts, regardless of motivation, associated with his [or her] function as an

              advocate.”). Indeed Plaintiff’s theory of liability—that the individual officers “failed

              to investigate” the underlying charges and “failed to prosecute” the attendant police

              officers—would turn the law on its head. Compare SAC ¶¶ 71–72 (alleging that the




                                                    2
           Case 7:20-cv-09004-PMH Document 42 Filed 02/08/21 Page 3 of 5




            individual County Defendants failed to investigate and failed to prosecute the police

            officers), with Bernard v. County of Suffolk, 356 F.3d 495, 505–06 (2d Cir. 2004)

            (observing that investigative functions, as opposed to prosecutorial functions, are

            “shielded only by qualified, not absolute, immunity”); Linda R. S. v. Richard D., 410

            U.S. 614, 619 (1973) (“[A] citizen lacks standing to contest the policies of the

            prosecuting authority when he himself is neither prosecuted nor threatened with

            prosecution.”).

       x    With respect to the two municipal defendants, Plaintiff fails to make out anything

            approaching a Monell claim. See, e.g., Rivera v. Westchester County, No. 18-cv-8354

            (KMK), 2019 U.S. Dist. LEXIS 143085, at *18 (S.D.N.Y. Aug. 22, 2019) (citing

            McKenzie v. City of Mt. Vernon, No. 19-cv-603 (VB), 2018 U.S. Dist. LEXIS 217566,

            at *18 (S.D.N.Y. Dec. 28, 2018) and Voltaire v. Westchester Cty. Dep’t of Soc. Servs.

            No. 11-cv-8876 (CS), 2016 U.S. Dist. LEXIS 116409, at *21 (S.D.N.Y. Aug. 29,

            2016)).

Stay of § 1983 Plan As Against County Defendants

       This case has been ordered to participate in the § 1983 Plan. See Dkt. Entry for 11/02/2020.

The § 1983 Plan obligates all parties to participate in mediation once “the first defendant files its

answer.” § 1983 Plan ¶ 8. Co-Defendants City of Mount Vernon, Detective Camilo Antonini,

Sergeant Stewart, Police Officer Brown, and John Does #1-2 (collectively, “Mount Vernon

Defendants”) answered the Amended Complaint on December 16, 2020, and mediation was

scheduled shortly thereafter. See Dkt. Entry No. 27 (Mount Vernon Defendants’ Answer to

Amended Complaint); Dkt. Entries for 12/28/2020, 12/30/2020. The First Mediation Conference

is scheduled for 3/4/2021. See Dkt. Entry dated 01/12/2021.




                                                 3
         Case 7:20-cv-09004-PMH Document 42 Filed 02/08/21 Page 4 of 5




       On January 12, 2021, the parties—including County Defendants—attended a pre-

mediation conference. During the conference, County Defendants notified the mediator that they

were then in the process of exchanging letters in advance of moving to dismiss. The mediator

notified County Defendants that unless and until the Court holds otherwise, County Defendants

are expected both to participate in mediation and to provide initial disclosures as mandated by the

§1983 Plan. See § 1983 Plan ¶ 4(b) (setting forth initial disclosure obligations), ¶ 5 (setting forth

the required limited discovery), ¶ 8 (mediation requirements).

       Pursuant to the § 1983 Plan, “[i]f any defendant moves to dismiss the entire complaint

rather than filing an answer, the deadlines in this Rule shall be stayed unless the Court orders

otherwise.” § 1983 Plan ¶ 3 (emphasis added); see also IP ¶ 4(C)(iii) (“Transmittal of a pre-motion

letter for a proposed motion pursuant to Fed. R. Civ. P. 12(b) stays the time to answer or move to

dismiss until further order of the Court.”). Notably, the “Plan for Certain § 1983 Cases Against

the City of New York” (the “NYC Plan”), which is codified at SDNY Local Civil Rule 83.10 and

which uses language nearly identical to the § 1983 Plan, uses the language “in this Rule” to refer

to all deadlines in the NYC Plan. See SDNY LCR 83.10. Given that the § 1983 Plan is not codified

as a rule in the SDNY Local Civil Rules, the reference is less clear than it could be.

       County Defendants therefore seek confirmation that by filing the instant letter motion, its

deadlines under the § 1983 Plan are stayed.

                                                  Very truly yours,
                                                  JOHN M. NONNA
                                                  Westchester County Attorney
                                                  Attorneyy ffor County Defendants

                                                  By:
                                                        Sean T
                                                             T.. Ca
                                                                 C
                                                                 Carey (SC8804)
                                                        Sr. Assistant County Attorney, of Counsel
                                                        148 Martine Avenue, Room 600
                                                        White Plains, NY 10601


                                                  4
        Case 7:20-cv-09004-PMH Document 42 Filed 02/08/21 Page 5 of 5




STC/

CC:    Lauren P. Raysor, Esq. (via CM/ECF)
       LAW OFFICES OF LAUREN P. RAYSOR
       Counsel for Plaintiff
       11 West Prospect Avenue
       Mount Vernon, NY 10550
       Lpraysor@aol.com

       Andrew C. Quinn, Esq. (via CM/ECF)
       THE QUINN LAW FIRM
       Counsel for Mount Vernon Defendants
       399 Knollwood Road, Suite 220
       White Plains, NY 10603
       aquinn@quinnlawny.com

       Anthony J. DiFiore, Esq. (via CM/ECF)
       THE QUINN LAW FIRM
       Counsel for Mount Vernon Defendants
       399 Knollwood Road, Suite 220
       White Plains, NY 10603
       adifiore@quinnlawny.com

       Matthew Kelly Schieffer, Esq. (via CM/ECF)
       THE QUINN LAW FIRM
       Counsel for Mount Vernon Defendants
       399 Knollwood Road, Suite 220
       White Plains, NY 10603
       mschieffer@quinnlawny.com

       Steven Joseph Bushnell, Esq. (via CM/ECF)
       THE QUINN LAW FIRM
       Counsel for Mount Vernon Defendants
       399 Knollwood Road, Suite 220
       White Plains, NY 10603
       sbushnell@quinnlawny.com




                                               5
